January 23, 1998
Dear State Health Official:
This letter highlights new and existing opportunities for outreach to uninsured
children. We share a mutual interest in and commitment to enrolling uninsured
children in both Medicaid and the new State Children's Health Insurance Program
(CHIP). An estimated 3 million children are eligible for Medicaid, but remain
uninsured. Millions more will be eligible for CHIP because of historic, bipartisan
legislation passed by the Administration and Congress. Successfully enrolling these
eligible but uninsured children is critical to both the success of these programs and
the health of these children; as such, outreach is a high priority for the President,
First Lady, and Department of Health and Human Services.
In this letter, we describe examples of and options for successful outreach and
enrollment and Federal funding available for these activities. Most of these provisions
are currently options within Medicaid or reflect preliminary guidance for CHIP. Two of
these provisions -- expanding the entities that can determine presumptive eligibility
and expanding access to a special fund for outreach -- are proposals in the
President's fiscal year 1999 Budget that would provide nearly $200 million a year in
additional Federal dollars to States that choose to take advantage of these initiatives.
If passed, they would be effective on October 1, 1998.
I. Funding for Outreach
States have several options for receiving Federal matching funds to find and enroll
uninsured children in Medicaid and/or CHIP. Medicaid will match States' expenditures
associated with outreach to Medicaid-eligible children. Similarly, CHIP funds may be
used to pay for outreach to CHIP-eligible children (up to the 10 percent limit,
described below). Because of the importance of outreach, the President's fiscal year
1999 Budget contains proposed legislation that, if enacted, would provide a higher
matching rate for outreach activities for all children, regardless of their eligibility.
This section describes these options.
Federal Matching of Outreach under Medicaid
There have been questions about what types of outreach activities Medicaid will fund.
The Federal government matches State Medicaid expenditures for outreach activities
that bring potential eligibles into the Medicaid system to determine if they qualify for
Medicaid benefits. These activities include: informing families about Medicaid through
brochures or other promotional material; assisting families in completing Medicaid
applications; and providing the necessary forms and packaging for Medicaid eligibility
determinations. These activities are considered allowable Medicaid administrative
activities for the purpose of Federal matching. Since the Medicaid program is an
open-ended entitlement program, there is no limit on the amount of allowable
Medicaid outreach expenditures States may claim for Federal matching.
Federal Matching of Outreach under CHIP

Title XXI places a strong emphasis on outreach. State child health plans cannot be
approved without a description of how States will educate families, assist them in
enrolling children in the appropriate program, and coordinate health insurance
programs across the State. There are several ways that CHIP outreach expenditures
may be matched.
Non-Medicaid CHIP Option Outreach activities related to a non-Medicaid CHIP
program only would be matched from the State's CHIP allotment. States may spend
up to 10 percent of their total CHIP expenditures (Federal and State) on non-benefit
activities, including: outreach conducted to identify and enroll eligible children in
CHIP; administration costs; health services initiatives; and other child health
assistance. These expenditures are matched at the enhanced CHIP matching rate
and count against both the 10 percent limit and the allotment.
Medicaid CHIP Option Outreach activities related strictly to a Medicaid expansion
under CHIP can be matched either from the State's CHIP allotment or under regular
Medicaid, at the State's option. If a State elects to claim Federal matching for its
outreach expenditures from the CHIP allotment, such Federal payments will count
against the State's 10 percent limit and allotment and will be matched at the
enhanced CHIP matching rate. Once the State reaches its 10 percent limit and/or its
CHIP allotment, it may then claim Federal matching for any additional Medicaid
outreach expenditures under the Medicaid program. States may claim Federal
matching for outreach expenditures under the Medicaid program only if such
expenditures are for CHIP-related Medicaid expansion groups. Alternatively, a State
may elect to claim Federal matching for outreach expenditures for CHIP-related
Medicaid expansion groups under the Medicaid program at the regular Medicaid
administrative matching rate. If claimed in this way, Federal payments for these
expenditures would not count against the 10 percent limit or the CHIP allotment.
Joint Medicaid-CHIP Option Joint outreach efforts for Medicaid and CHIP may
similarly be matched by either Medicaid or CHIP. Detailed guidance on these options
was provided in a December 8, 1997 letter to State Health Officials on financial
issues.
Enhanced Matching for Children's Outreach Efforts [Proposed Legislation]
In the welfare reform bill that created the Temporary Assistance for Needy Families
(TANF) program, a $500 million Medicaid fund was established to help States ensure
that children and parents losing welfare know about their continued eligibility for
Medicaid. These funds, which are allotted to States, provide an enhanced Federal
matching rate for outreach and administrative costs related to this narrow group of
Medicaid-eligible people. Certain outreach activities are eligible to receive a 90
percent matching rate from the fund. (See the May 14, 1997 Federal Register notice
for details.) Few States, however, have taken advantage of this fund so far, in part,
due to the difficulty of targeting outreach only to a subset of Medicaid-eligible
children.
The President's fiscal year 1999 Budget includes a legislative proposal that, if
enacted, would expand the use of this fund. States would be able to receive a 90

percent matching rate for outreach activities for all uninsured children, not just those
who would have been eligible for welfare. The Federal funds to cover the extra
matching (above Medicaid's regular matching amount) would come from this fund. In
addition, the proposal would remove the sunset on the fund in 2000 and add another
$25 million to assist States with increased outreach activities.
II. Expanding Sites for Enrolling Children
In the wake of welfare reform, families often misunderstand their children's
continued eligibility for Medicaid. They also may be unsure about differences
between Medicaid and CHIP. Thus, it has become more important than ever that
States have and pursue options to conduct educational activities and enrollment of
children in a wider array of community settings.
Allowing Immediate Medicaid Coverage Through Schools, Head Start, and
Child Care Centers [Proposed Legislation]
The Balanced Budget Act (BBA) of 1997 gave States a new option in Medicaid to
grant "presumptive eligibility" to children. Certain children may receive immediate
health care coverage without having to wait for a full Medicaid eligibility
determination. Under this option, a "qualified entity"and/or its employees may
presume that a child is temporarily eligible for Medicaid if, using preliminary
information, family income does not exceed the State's applicable income eligibility
level. The child's parent or guardian has until the end of the following month to
submit a full Medicaid application for the child. Until a final eligibility determination
on that application is made by the State, the child is covered for Medicaid services.
Although the CHIP statute does not expressly provide for presumptive eligibility,
States also could use this option in their eligibility for a CHIP separate State
program.
The BBA defines "qualified entities" as providers of health care items and services
under the Medicaid State plan (including IHS, Tribal and urban Indian health care
providers that participate in a Medicaid State plan) and entities that determine
eligibility for Head Start, WIC and child care subsidies under the Child Care and
Development Block Grant. It also requires that certain costs associated with
presumptive eligibility be subtracted from the State's child health allotment ( see the
December 8, 1997 letter on financial issues).
The President's fiscal year 1999 Budget proposes to make this presumptive eligibility
option more flexible and attractive to States. First, it would broaden the definition of
"qualified entities" to include sites such as schools, child care resource and referral
centers, child support enforcement agencies and CHIP eligibility workers. Second, it
would eliminate the requirement that States subtract the costs of presumptive
eligibility from their CHIP allotments. Instead, these costs would be matched as a
regular Medicaid State plan option. Both of these changes would give States greater
incentives and flexibility for using this important authority.
"Outstationing" Eligibility Workers in Communities

Outstationing eligibility workers is a promising outreach strategy for enrolling
Medicaid and CHIP-eligible children. "Outstationing" means locating eligibility
workers in places other than welfare offices to assist with the initial processing of
applications. (The final Medicaid eligibility determination must be made by the
appropriate State agency.) Current Medicaid law requires States to outstation
eligibility workers in Federally qualified health centers and disproportionate share
hospitals. States also can receive Federal matching for outstationing eligibility
workers in other locations.
We encourage States to consider outstationing eligibility workers at sites that are
frequented by families with children such as schools, child care centers, churches,
Head Start centers, WIC offices, community centers, Job Corps sites, GED programs,
local Tribal organizations and Social Security offices.
Using Mail-In Applications
One option that allows States to ease the enrollment process is the use of mail-in
applications. Mail-in applications, especially for Medicaid, can significantly reduce the
barriers to enrollment that may occur with requiring in-person applications.
Transportation costs are eliminated, the stigma of going to a social services office is
removed, parents will not have to miss work, and community groups like PTAs and
church organizations can assist in distributing applications and information regarding
Medicaid and CHIP. Many, but not all, States use this option in Medicaid today. We
encourage all States to adopt this option.
III. Simplifying Enrollment
A key to successfully enrolling children at a wide range of sites is a simple application
and enrollment process.
Simplifying the Medicaid Application and Eligibility Process
One barrier to enrollment in Medicaid is the complexity of the application. Some
States have applications over 20 pages long, posing an often insurmountable
challenge for families. We encourage States to develop strategies to simplify these
processes by: preparing a simplified Medicaid application for the eligibility groups
that include most children; using a "less restrictive" eligibility methodology that
drops the Medicaid assets test for children; shortening the Medicaid application form
generally; and allowing mail-in applications. Also, there are few verification
requirements under Federal law that are mandatory. While it is important to
maintain program integrity by verifying income, excessive requirements can deter
families from completing the application process.
Medicaid administrative funds can be used to redesign the Medicaid application form.
Attached are some examples of shortened and simplified Medicaid applications used
in some States ( see attachment A).

Using a Single Application for Medicaid and CHIP
We encourage States to use one application for both Medicaid and CHIP. The
advantages of a single application form include a reduction in paperwork for the
State and a simplified process for families potentially eligible for Medicaid or CHIP.
Attachment B includes a model joint application form and its instructions. We also
encourage States to use single applications for health and non-health programs like
TANF.
Eligibility Screening and Enrollment for Medicaid and CHIP
CHIP requires States to ensure that only targeted low-income children are furnished
child health assistance and that children found eligible for Medicaid through
screening are enrolled in Medicaid. At a minimum, State screening processes should
assure that all children who are potentially eligible for Medicaid under the povertylevel-related groups are identified. The State may initially use a gross income test
that compares total family income to the applicable Medicaid standard. The initial
gross income test would immediately identify children whose family income is low
enough that Medicaid eligibility would be almost certain. A second test would be
needed, however, to detect those children whose gross family income exceeds the
Medicaid standard but who are Medicaid-eligible when income disregards are applied.
Without this second test, the State would not be meeting its responsibility to ensure
that children eligible for Medicaid are identified and enrolled in Medicaid. (Some
States have used this technique with simplified Medicaid applications.) Screening is
not required for States that elect to expand Medicaid under CHIP, because the child's
eligibility for regular Medicaid will be determined as part of the State's eligibility
determination process.
The statute clearly says that States must include in their State child health plans a
description of procedures to ensure that children found to be eligible for Medicaid
must be enrolled in Medicaid; a simple referral procedure to Medicaid will not meet
this requirement. The Department of Health and Human Services (DHHS) will be
providing guidance on options to meet this requirement in the near future. Some
examples include:
•

Single State agency for eligibility determination: States can use the
Medicaid State agency to make eligibility determinations for non-Medicaid
CHIP expansions as well as Medicaid CHIP expansions.

•

Joint application for both CHIP and Medicaid: States can use a joint
CHIP and Medicaid application. As noted earlier, DHHS has developed a model
application form for CHIP and Medicaid (see attachment B). States could use
interagency agreements to send applications to the appropriate place for
processing.

•

Presumptive eligibility: If the President's fiscal year 1999 Budget proposal
is enacted, States will have the option of allowing their CHIP eligibility
workers to make presumptive Medicaid eligibility determinations as well as
CHIP eligibility determinations. (The final Medicaid eligibility determination
must be made by the appropriate State agency.)

Granting 12-Month Continuous Eligibility

Another way to increase the number of children with health insurance is to grant
children eligibility for Medicaid for a longer period of time. Many families fall in and
out of income eligibility due to job changes or fluctuations in paychecks. The BBA
provides States the option to provide individuals under age 19 with up to 12 months
of continuous eligibility after they are determined eligible for Medicaid, even if there
is a change in the family's income, assets, or size. Under this option, Medicaid
eligibility is granted for a period of up to one year regardless of changes in
circumstances. States that use their CHIP funds for separate State programs can
also provide continuous eligibility, since they have the flexibility to determine how
frequently follow-up screening (redetermination) will be conducted.
IV. Other Outreach Strategies
In addition to expanding sites for enrollment and simplifying the process, States
have used a number of valuable approaches to help them locate children and
facilitate their enrollment in Medicaid and other health programs. This has been
especially true for children who are members of special populations, such as children
with special health care needs, homeless children and migrant children. State
strategies to reduce barriers to enrollment range from advertising on billboards to
linking health with other types of public programs like Head Start. Promising
examples of State outreach activities are described in attachment C.
Summary
Every successful outreach model requires cooperation among diverse entities.
Potential partners for outreach programs include school districts, community-based
organizations, local health and human service providers, Head Start programs and
child care centers. In addition, collaboration between the Federal and State
governments, private businesses, foundations and advocacy groups could also
produce creative and effective outreach initiatives.
We believe that the new children's health insurance program provides a unique
opportunity to ensure that the millions of eligible children are enrolled in public or
private health insurance plans and receive essential health care services. We hope
you will join us in meeting this challenge.
Sincerely,
Nancy-Ann Min DeParle
Administrator
Health Care Financing Administration
Claude Earl Fox, M.D., M.P.H.
Acting Administrator
Health Resources and Service Administration
Attachments

cc: HHS Regional Directors
HCFA Regional Offices
PHS Regional Offices
TANF State Agencies
Title IV-D Agencies
Child Care Directors
Child Welfare Directors
Ms. Lee Partridge, American Public Welfare Association
Ms. Jennifer Baxendell, National Governors' Association
Ms. Joy Wilson, National Conference of State Legislatures
Ms. Cheryl Beversdorf, Association of State and Territorial Health Officials
Ms. Mary Beth Senkewicz, National Association of Insurance Commissioners

(Attachment A)
EXAMPLES OF SIMPLE MEDICAID APPLICATION FORMS
1) List of States that have simplified the Medicaid Application Process:
2) Delaware's Application (For more information call (302) 577-4901)
3) Georgia's Application (For more information call (404) 656-4479)
4) South Carolina's Application (For more information call (803) 253-6100)
(1) States That Have Simplified the Medicaid Application Process
The following States have taken steps to simplify their Medicaid application
processes, by allowing mail-in applications, shortening the Medicaid application form,
or eliminating the assets test for children or by using a combination of these
techniques.
Mail-In Applications (24) Short Application (29) ** No Assets Test (36)
***
Alabama
Alabama
Alabama
Alaska *
Alaska
Alaska
Connecticu
Arkansas
Arizona
Delaware
Colorado
Connecticut
District of Columbia Georgia
Delaware
Hawaii *
Hawaii
District of Columbia
Illinois *
Illinois
Florida
Maine *
Indiana
Georgia
Massachusetts
Iowa
Illinois
Michigan (local decision) Kentucky
Indiana
Minnesota
Michigan
Kansas
Mississippi
Mississippi
Kentucky

Missouri
Missouri
Louisiana
New Mexico *
New Hampshire
Maine
North Dakota *
New Mexico
Maryland
Ohio
New York
Massachusetts
Oklahoma
Ohio
Michigan
Oregon
Oklahoma
Mississippi
Pennsylvania
Oregon
Missouri
Utah *
South Carolina
Nebraska
Vermont
South Dakota
New Hampshire
Virginia
Tennessee
New Jersey
Washington
Texas
New Mexico
Wyoming *
Utah
New York
Vermont
North Carolina
Virginia
Ohio
Washington
Oklahoma
West Virginia
Pennsylvania
Wyoming
South Carolina
South Dakota
Tennessee
Vermont
Virginia
Washington
West Virginia
Wisconsin
* After the mail-in application is received, the Medicaid agency will conduct a
telephone interview.
** Applications are the same length or shorter than the HCFA model application
*** AR, CA, HI & UT count assets in determining Medicaid eligibility for some
children.
Source: Center on Budget and Policy Priorities, August 1997

(Attachment B)
MODEL JOINT APPLICATION FOR CHIP/MEDICAID FOR CHILDREN
Purpose: The attached model joint application can be used for both the Children's
Health Insurance Program (CHIP) and children's Medicaid eligibility (under the
children's poverty level related groups). States could allow individuals to use this
form to apply for both programs and the information on this form would be sufficient
for determining which program a child is eligible for. It includes only that information
which is required in all circumstances and is provided as a base form which a State
can adapt to meet its own needs. As presented, the form is suitable for completion
by an intake worker. Modifications would be required to make the form suitable for
direct completion by the applicant.
Screening: This application will meet the statutory requirement in Title XXI that
States identify children who are eligible for Medicaid.
NOTE: In situations where the State has contracted out the CHIP program eligibility
(i.e., determinations will be made by non-State employees), this form can be

modified to be used as a pure screening form (or a combination of an application for
CHIP and screening form) by removing all references to Medicaid. The statement
about the use of the Social Security number [33] would be required. Inclusion of the
rights and responsibilities section (without reference to Medicaid), however, would be
at State option. Non-State employees cannot make a determination of Medicaid
eligibility. If the form is so modified, in order to permit the information on the form
to be submitted for use in making a Medicaid determination, the non-State
employees could have a separate page for those whom the screen indicates are
Medicaid-eligible. On that page, the individual should consent to submission of the
information as part of a Medicaid application, and accept the rights and
responsibilities outlined on this draft (including a statement under penalty of perjury
that the information provided on the "attached screening form" or "attached CHIP
application" is correct). After this page is completed, the form could be forwarded to
the State for a Medicaid eligibility determination.
Mandatory Information About Medicaid: If a State uses a joint CHIP/Medicaid
application and denies the Medicaid application, then the State must thoroughly
inform the individual about the availability of Medicaid and his or her right to apply
for Medicaid on a basis other than as a poverty-level child. This includes an
explanation of the Medicaid program and the various eligibility groups, the
advantages of Medicaid over CHIP and information about how and where to apply for
Medicaid.
Federal Verification Requirements: Under Federal law, there are no verification
requirements pertaining to eligibility for the children's poverty-level-related groups
under Medicaid other than those related to alien status of non-citizens, and the
posteligibility requirements of 1137 pertaining to use of the individual's social
security number and an income and eligibility verification system. Eligibility of a
citizen child may be established on the basis of a declaration under penalty of
perjury. States are permitted to require further verification as a condition of
eligibility.
Additional Simplification of Medicaid Eligibility Determination: If the total
gross income of the family is at or below the applicable Medicaid income standard,
the questions in the shaded areas need not be answered. The individual is obviously
income eligible for Medicaid without further information.
Explanation of Certain Fields: There are some questions on the application that
may not elicit all the information needed to make a determination. Under certain
circumstances, additional information will be required. For example:
If the answer to the question about citizenship [18] is no, actual status will need to
be determined, official documents submitted, etc.
If the child has insurance [22] and is Medicaid-eligible, information about the
insurance company and policy number will be needed; and

If the child had medical bills in the last 3 months [32] and is Medicaid-eligible,
eligibility information for the last three months will be needed to establish retroactive
eligibility, in addition to information about the bills.
In addition, the question concerning employment by a public agency in the State
[25] is only needed for CHIP eligibility and is not needed for Medicaid. This field does
not ask directly about the availability and nature of health insurance on the
assumption that the eligibility worker would have access to a list of public agencies
which offer State health insurance of the type which precludes CHIP eligibility. If this
is not the case in your State, this field would need to be expanded.
Examples of State Modifications:
A State may wish to include voter registration; or
A State may want to use this as an application for Medicaid for the adults which
would require additional information about the adults and stock affidavits concerning
assignment of rights and pursuit of support.
A State will need to add a question concerning each individual's resources (assets) if:
•

the State applies a resource test for the poverty level children; or

•

the State has not chosen to cover children born before 10/1/83 under the
poverty level group AND the State applies a resource test for the optional
group of categorically needy children ("Ribicoff children").

CHILDREN’S HEALTH INSURANCE PROGRAM / MEDICAID
JOINT APPLICATION FORM

I. Person Applying for the
Child or Children

Name

LAST

Home Phone [2]

Work
Phone [3]

[ 1] FIRST MIDDLE

Home Address

Apt. #
[5]

City [6]

State [7]

Zip [8]

County [9]

Apt. #
[11]

City [12]

State [13]

Zip [14]

County
[15]

[4]Street

Mailing Address
( if different from above) [10]
Street

II. Family Members Living in the Home
(Attach extra sheet if needed)

Children (under 19) living

Date of

Social Security

Mother’s Name

Fathe

in the home

Birth
[17]

NAMES [16]

Adults living in the home
NAMES [23]

Citizen

Number

(Yes or No)
[18]

[19]

Social Security
Number
[24]

[20]

[

If employed by a public agency in the State,
[25]

Joint Application Page 2

III. Income and Child Care Payments

List all the Income Received by Family Members Listed Above
(Attach Extra Sheet if Needed)

Name of person(s) working

Who provides the money? [27]

or receiving money* [26]

Employer, program or person

1.

2.

How Often?
[28]
Weekly, twice a
month, monthly

3.

*Be sure to include all sources of gross income (before taxes) such as wages, dividends & interest, TAN
pension, disability, child support, alimony, cash gifts, & other unearned income.

List the payments made for child care
(or care for an adult who cannot care for himself) so that someone in your household can work. [30]

Name of person(s) who works

Name of Person
Care For

Under Age 2?

How Often?

Yes
¨ No ¨

IV. Medicaid Questions

Is any child
: [31] Pregnant: Yes

Do any of the children have
from the last 3 months?

¨ No ¨ In an Institution: Yes ¨ No ¨

[32] Yes ¨ No ¨

Social Security Number (SSN)
[33]
You must give us your SSN in order to receive Medicaid. This is required by section
1137(a)(1) of the Social Security Act and the Medicaid regulations of 42 CFR
435.910. The Medicaid agency will use the SSN to verify you Income, eligibility, and
the amount of medical assistance payments we will make on your behalf. It is
possible that we will also use the SSN to determine another person’s right to
Medicaid or to comply with Federal law requiring that we release information from
Medicaid records. The information may be matched with the records in other
agencies, such as the Social Security Administration or the Internal Revenue Service.
These matches may be done by computer or on an individual basis.

Rights and Responsibilities
[34]
I agree to the release of personal and financial information
from this application form and supporting documents to the
agencies that run these programs so that they can evaluate it
and verify eligibility. I understand that the agencies that run
the programs will determine confidentiality of this information
according to the federal laws, 42CFR 431.300-431.307.1, and
any applicable federal and state laws and regulations.

I understand that this application is an
kind of children’s health benefits unde
full Medicaid application. I understand
eligible for this kind of children’s healt
Medicaid, I may be eligible for Medicai
other basis and have a right to comple
application.

Officials from the programs that I, or members of my
household, have applied for may verify all information on this
form.

I have the right to appeal any decision
Medicaid program. Information on the
obtained from the local Medicaid agen

I understand that I must immediately tell the Medicaid agency
about any changes in information on this form.

I understand that anyone who knowin
the truth or arranges for someone to k
misrepresent the truth is committing a
punished under federal law, state law,
that I may also be liable for repaying i
benefits received and my be subject to

I understand that I may be asked to provide additional
information.
I understand my eligibility will not be affected by my race,
color, national origin, age, disability, or sex, except where this

I certify under penalty of perjury that

is restricted by law.

application form is the truth as best I

Signature [35]
Date
Date Received by Agency [36]

(Attachment C)
DISCUSSION OF PROMISING OUTREACH STRATEGIES
Significant barriers exist to providing health care coverage for uninsured children and
enrolling them in Medicaid. States and local communities are implementing a variety
of approaches to reducing these barriers. Many States are simplifying the
complicated application forms and enrollment processes, as well as allocating more
resources to developing innovative outreach activities. The Department of Health and
Human Services (DHHS) is prepared to assist States and local communities by
facilitating the exchange of information regarding successful outreach endeavors and
information related to enrollment simplification. The following are examples of
promising outreach strategies currently practiced or being considered in various
places.
•

Implement an 800 hotline number for enrollment information in each State,
to provide information (in appropriate languages) on child health insurance
programs, referrals, and telephone assistance in completing application
forms. To the extent possible, publicize a single number; several 800
numbers may lead to confusion. Most States already have an effective tollfree hotline through their Title V Maternal and Child Health offices that could
be serve as a base for disseminating information relating to Medicaid and
CHIP.

•

Streamline the eligibility process, have simplified application forms in
appropriate languages, and allow application by mail. Ask only for necessary
information. Allow for enrollment on certain evenings and Saturdays at
convenient sites. Allow appropriate entities, especially in remote areas, to
determine eligibility presumptively.

•

Use billboards in bus and subway stations and radio stations to publicize the
programs, including information that uninsured children of low-income
working parents may also qualify for Medicaid or CHIP. Place posters (that
have been field-tested in that community ) at locations frequented by target
families -- e.g., thrift shops, discount stores, fast-food restaurants,
laundromats, and ethnic festivals.

•

Encourage prenatal care and child health through unified State-wide public
service outreach campaigns which are advertised with an identifiable logo and
reader-friendly materials that appeal to lower-income families.

•

Distribute information about child health insurance programs through child
care centers, Head Start programs, schools, child support enforcement
agencies, community action programs, refugee resettlement programs, TANF
offices, family preservation and support programs, Special Education and
Social Security offices -- with materials in simple, appropriate languages.
Also, verbally ask the children in the above settings (as they take the
literature home) to tell their families that they may be eligible for health care.

•

Provide enrollment opportunities at local sites where children receive health
care; school-based health centers are a particularly good vehicle for
identifying and enrolling children in insurance programs.

•

Station eligibility workers in hospitals to assure prompt enrollment of
newborns, in health centers, and at locations where immunizations are
provided.

•

Coordinate with other programs, such as TANF, child support enforcement
agencies, family support councils, local Tribes, WIC, food stamps, Title V, free
or reduced-price lunch programs, Head Start, Special Education and Social
Security offices.

•

Establish a State-wide computer program, wherein applications for any one
public assistance program will (with the client's permission) be automatically
"cross-referred".

•

Develop outreach strategies with local community-based organizations, and
have them assist in outreach efforts, including at events such as community
fairs. Word-of-mouth can be the best outreach tool in communities where
there is mistrust of the system. Provide speakers and program information to
community, school and religious programs.

•

Use trained, trusted persons within the local community to do eligibility
outreach and to provide assistance to their neighbors in completing
application forms.

•

De-stigmatize Medicaid to the extent possible. Some States have addressed
this issue by renaming the program with names such as "Dr. Dynasaur", or
"KIDMED" or "Child Health Plus." Encourage eligibility workers to treat clients
with courtesy and respect. Ensure that the card issued to the family is free of
any perceived "welfare stigma." Have posters reflect a positive image of
Medicaid and those who use Medicaid.

•

Enlist the support of businesses and foundations to provide incentives (e.g.,
gift certificates, coupons for free meals or merchandise, movie passes) for
families who apply for and/or use services.

